Fourth Court of Appeals
                                San Antonio, Texas
                                     February 6, 2017

                                   No. 04-16-00609-CV

                               Jason Jeremy MATTHEWS,
                                         Appellant

                                             v.

                               Layna Marie MATTHEWS,
                                       Appellee

                 From the 45th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-CI-00535
                      Honorable Stephani A. Walsh, Judge Presiding


                                      ORDER
       The appellant’s motion for temporary orders is hereby DENIED. The motion is not an
appropriate request for relief from an appellate court.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of February, 2017.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court